DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they are too dark/shaded in some instances, and too light in others; the reference numbers and lead lines are handwritten and sometimes hard to read, especially with seeing where the lead line is pointing to; at least figures 4 and 23-24 appear to be missing the appropriate hatching for cross-section.  As an example, please see US 20180073299, which has one common inventor, wherein the drawings are clear and easy to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 16-17, and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20100155067 to Tunget.
Regarding claim 1, Tunget discloses a rotating cutter apparatus comprising: a housing 51 having a proximal end, a distal end, and a housing interior surface, wherein the housing interior surface defines a housing bore which extends through the housing from the proximal end to the distal end; a shaft 50 extending through the housing bore such that an annular space is provided in the housing bore between the housing interior surface and the shaft, wherein the shaft is rotatable relative to the housing about a shaft axis; and a cutter 65 carried on the shaft and extending radially toward the housing interior surface, wherein the cutter is rotatable relative to the housing about the shaft axis (at least figs. 10 and 15-34, and the associated descriptions).
Regarding claim 2, the rotating cutter apparatus as claimed in claim 1 wherein the cutter is a helical cutter comprising a plurality of helical cutting teeth 111 which are spaced circumferentially around the helical cutter and spiral toward the distal end of the housing for an axial length of the helical cutting teeth (figs. 19, 21, and 27-34; paragraphs 0115-0116).
Regarding claim 3, the rotating cutter apparatus as claimed in claim 2 wherein a cutter radial clearance is provided between the helical cutter and the housing interior surface, and wherein the cutter radial clearance decreases axially toward the distal end of the housing along at least a portion of the axial length of the helical cutting teeth to a minimum cutter radial clearance (figs. 33-34 show that the cutters 111 have beveled upper and lower ends such that the cutter radial clearance decreases axially toward the distal end of the housing at said beveled portions).
Regarding claim 5, the rotating cutter apparatus as claimed in claim 3 wherein the shaft is rotatable relative to the housing in a shaft rotating direction 67, and wherein the helical cutting teeth spiral toward the distal end of the housing in a helical direction which is opposite to the shaft rotating direction (figs. 19 and 21; paragraph 0297 states that the slurry direction may be reversed; and paragraphs 0259, 0268, 0272, and 0280 state that the direction 67 can be selected – thus, when the direction is selected to be opposite to that shown in fig. 19, for example, then the helical cutting teeth spiral toward the distal end of the housing in a helical direction which is opposite to the shaft rotating direction).
Regarding claim 16, a drilling system comprising the rotating cutter apparatus as claimed in claim 1 and a downhole drilling motor for drilling a borehole, the downhole drilling motor comprising a power section (paragraph 0114).
Regarding claim 17, the drilling system as claimed in claim 16 wherein the drilling system comprises a drill bit 35, and wherein the rotating cutter apparatus is axially located between the power section of the downhole drilling motor and the drill bit (fig. 42; paragraph 0114 states that the motor can be above the cutter).
Regarding claim 20, Tunget discloses a method for reducing a size of solid objects contained in a fluid, comprising: providing a housing 51 having a proximal end, a distal end, and a housing interior surface, wherein the housing interior surface defines a housing bore which extends through the housing from the proximal end to the distal end; providing a shaft 50 extending through the housing bore such that an annular space is provided in the housing bore between the housing interior surface and the shaft, wherein the shaft is rotatable relative to the housing about a shaft axis; providing at least one cutter 65 carried on the shaft and extending radially toward the housing interior surface, wherein the at least one cutter is rotatable relative to the housing about the shaft axis; introducing the fluid containing the solid objects into the annular space at the proximal end of the housing; and rotating the shaft and the at least one cutter in order to reduce the size of the solid objects while passing the fluid through the annular space to the distal end of the housing (at least figs. 10 and 15-34, and the associated descriptions; see also paragraph 0113).

Claim(s) 1, 6-8, and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20100147593 to Hariharan et al.
Regarding claims 1 and 20, Hariharan discloses a rotating cutter apparatus and associated method for reducing size of solid objects 50 comprising: a housing 110/120 having a proximal end, a distal end, and a housing interior surface, wherein the housing interior surface defines a housing bore which extends through the housing from the proximal end to the distal end; a shaft 126 extending through the housing bore such that an annular space is provided in the housing bore between the housing interior surface and the shaft, wherein the shaft is rotatable relative to the housing about a shaft axis; and a cutter 122 carried on the shaft and extending radially toward the housing interior surface, wherein the cutter is rotatable relative to the housing about the shaft axis (at least figs. 3A-4, and the associated descriptions; see also paragraphs 0043, 0045, and 0060).
Regarding claim 6, the rotating cutter apparatus as claimed in claim 1 wherein the cutter is a transverse cutter comprising a plurality of transverse cutting teeth 125 spaced circumferentially around the cutter in a cutting plane which is perpendicular to the shaft axis (fig. 4).
Regarding claims 7-8, the rotating cutter apparatus as claimed in claim 6, further comprising a shearing surface adjacent to the transverse cutter, the shearing surface having a shearing surface plane which is parallel to the cutting plane, and wherein the housing comprises a plurality of housing projections 124 spaced circumferentially around the housing interior surface with gaps between adjacent housing projections, and wherein the housing projections provide the shearing surface (figs. 1-4; paragraphs 0043, 0045, and 0060).

Allowable Subject Matter
Claims 4, 9-15, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674